Citation Nr: 0523786	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of right shoulder shell fragment wounds (sfws).

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity.

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right hand.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from March 1943 to April 1946.  These matters are before the 
Board of Veterans' Appeals (Board) from rating decisions of 
April 2000 (right shoulder gunshot wound residuals), 
September 2002 (right upper extremity peripheral neuropathy), 
and August 2003 (SMC and TDIU) by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Manila, Philippines.  
The April 2000 rating decision continued a previously 
assigned 30 percent rating for the right shoulder sfw 
residuals.  A July 2002 rating decision increased the right 
shoulder sfw rating to 40 percent, effective September 9, 
2000 (the date of a VA examination).  The matter remains in 
controversy as less than the maximum available benefit was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In October 
2002 the veteran expressed disagreement with the effective 
date assigned.  In August 2003, the RO assigned an earlier 
effective date of April 15, 1999 for the 40 percent rating, 
and in August 2004 issued a statement of the case (SOC) 
addressing the matter.  The veteran did not perfect an appeal 
in the matter of the effective date for the 40 percent 
rating, and that matter is not before the Board.


FINDINGS OF FACT

1.  The veteran's residuals of right (major) shoulder sfws 
are manifested by injuries to muscle groups (MG's) III and V 
that may reasonably characterized as moderately severe; 
unfavorable ankylosis of the scapulohumeral articulation is 
not shown.

2.  Throughout the appeal period, the veteran's right upper 
extremity peripheral neuropathy has been manifested by 
substantially reduced muscle strength and sensation to pain 
and pinprick in the distal, approximately equivalent to 
moderate incomplete paralysis.  
3.  The veteran's ability to grasp objects with his right 
hand is clinically reported to be fair to moderate; he does 
not have loss of use of his right hand such that no effective 
function remains other than that which would be equally well 
served by an amputation stump at the elective site with use 
of a suitable prosthetic appliance.

4.  The veteran now has service connected disabilities with a 
combined 60 percent rating; the disabilities are from a 
common etiology, and competent evidence reasonably shows that 
they preclude him from securing and pursuing any 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent is not warranted for 
residuals of right shoulder sfws.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.69, 
4.71a, Diagnostic Codes (Codes) 5200, 5201, 5303, 5305 
(2004).

2.  A 30 percent rating is warranted for right upper 
extremity peripheral neuropathy.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.55a, 4.69, 4.124a, Code 8516 
(2004).

3.  The criteria for establishing entitlement to SMC for loss 
of use of the right hand are not met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2004).

4.  The criteria for establishing entitlement to TDIU are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The unfavorable rating decision (as to the right shoulder 
sfw) that is the subject of this appeal was already decided 
and appealed prior to VCAA enactment.  The U.S. Court of 
Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini, supra, that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.  As 
to the other matters at hand, the VCAA notice did not precede 
the initial (September 2002 and August 2003)rating decisions 
in those matters; however, the veteran is not prejudiced by 
the notice timing deficiency because after notice was given 
via September 2003 letter and June 2004 letter, the veteran 
has had ample opportunity to respond and supplement the 
record, and the claims were readjudicated.  See August 2004 
supplemental SOC (SSOC).
The content of the notice provided to the appellant in 
September 2003 complies with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
assist.  It explains what is necessary to establish a higher 
rating, explained what evidence VA would obtain, and what 
evidence VA would assist the veteran to obtain.  The June 
2004 letter provides the same information regarding the 
remaining issues..  And August 2004 SSOCs reiterated this 
information as to all the claims, and also updated 
information regarding the current posture of each claim.

While the veteran has not explicitly been asked to provide 
"any evidence in [his] possession that pertains" to his 
claims (see 38 C.F.R. § 3.159(b)(1)), as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence.  The August 2004 SOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  The notices provided explained what type of evidence 
was necessary to substantiate the claims, what evidence the 
veteran was responsible for submit, and what evidence VA 
would obtain.  Under the circumstances, this was equivalent 
to advising the veteran to submit everything pertinent.  
Moreover, the record contains a statement from the appellant, 
received in October 2003, stating "I have no more evidence[s] 
to submit."  In light of this, further notice to submit 
everything pertinent would be pointless..

Regarding the "duty to assist," the veteran's service 
medical records (if any were generated) are unavailable.  
Available postservice private medical records have been 
associated with the file.  To this, he was notified in July 
2004 that VA had attempted to obtain certain additional 
private medical records, albeit unsuccessfully, and that it 
was his responsibility to assist VA in acquiring these 
records.  He has been afforded many VA examinations 
(significantly, in 1966 when his sfw residuals were described 
in detail), and most recently in 2003.  The record is 
complete.  VA's duties to notify and assist are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).




Factual Basis

An Affidavit for Philippine Army Personnel, dated in November 
1945, notes that the veteran sustained a "G.S.W." [gunshot 
wound] foreign body."  As noted, no service medical records 
are available.  

On initial VA examination in June 1966, it was noted that the 
veteran had sustained a right shoulder gunshot wound in 
service, and that such was causing work impairment (in the 
fields).  Examination revealed a penetrating gunshot wound 
scar on the anterior aspect of the right shoulder, 1 1/2 inches 
above the anterior axillary fold of the right axilla.  The 
scar was non-depressed, non-adherent, and non-painful, and 
measured 1/2 inch by 1/4 inch.  There was no atrophy of shoulder 
muscles or limitation of right shoulder motion.  The examiner 
noted muscle injury to the deltoid muscle.  X-rays revealed a 
metallic foreign bodies (mfb) 9x4 mm. in the deltoid muscle 
and another 2x2 mm. imbedded in the biceps.  The diagnosis 
was gunshot wound residuals of the right shoulder, muscle 
injury involving the deltoid and biceps brachia.  

On June 1999 VA peripheral nerves examination, examination 
revealed hyposthesia over the entire right upper extremity.  

On June 1999 VA muscles examination, it was noted that the 
right shoulder muscles affected were the deltoid and biceps 
brachia.  Right shoulder muscle weakness with easy 
fatigability was observed, especially with motion in excess 
of 90 degrees on abduction and flexion.  There was no muscle 
atrophy noted.  

On June 1999 VA orthopedic examination the veteran complained 
of right shoulder pain and weakness.  Right shoulder range of 
motion was described as flexion to 90/120 (active/passive), 
extension to 30 degrees (both active and passive), abduction 
to 80/90, external rotation to 75/80, and internal rotation 
to 75/90.  There was no edema, effusion, or atrophy.  The 
diagnosis was residual gunshot wound of the right shoulder, 
deltoid and biceps muscles.  The examiner commented that the 
veteran's unemployability was mainly due to his advanced age, 
and added that his right shoulder disorder had only a minimal 
to moderate effect on his overall condition.  

In a VA Form 21-8940, received in November 1999, the veteran 
related he last worked in a farm worker capacity, using rough 
tools, picks, crowbars, etc..  He did not acknowledge any 
level of education.  He last worked on a full time basis at 
approximately the time he was last rated by VA.  (Review of 
the record shows that this was in 1966.)  

A private September 2000 nerve conduction examination report 
shows a diagnosis of multiple peripheral neuropathy primarily 
involving the sensory segments of both upper and lower 
extremities.  

On September 2000 VA muscles examination marked limitation of 
motion was shown on elevating the right arm above shoulder 
level.  Pain and stiffness impaired right arm use.  The 
diagnosis was residuals of right shoulder gunshot wound 
injury with injury to MGs III and V and "RMFB" [retained 
metallic foreign bodies] left deltoid muscle.  

On September 2000 VA orthopedic examination the veteran 
complained of right shoulder pain and stiffness.  Right 
shoulder range of motion testing revealed flexion to 70/90 
(active/passive) (flare-up and pain at 50 degrees), abduction 
to 70/80 (flare-up at 40 degrees and pain at 50 degrees), 
external rotation to 45/60 flare-up and pain at 30 degrees), 
and internal rotation to 45/60 (flare-up and pain at 30 
degrees).  Right wrist range of motion was reported to reveal 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 45 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

On October 2000 VA peripheral nerves examination the examiner 
noted that the "hypothesis" diagnosed in September 1999 was 
probably a typographical error of "hyposthesia," which 
means "less reactive to sensory stimulation."  Examination 
showed decreased sensory perception to pain and pinprick in 
the right distal phalanges.  Peripheral neuropathy was 
diagnosed.  

A September 2002 VA medical opinion related the previously 
diagnosed sensory peripheral neuropathy to the veteran's 
service-connected right shoulder sfw injury.  

On October 2003 VA peripheral nerves examination the veteran 
complained of alternating numbness and crampy-type pain.  He 
described his right shoulder as "useless."  There was 
hypoesthesia of the right upper extremity.  Peripheral 
neuropathy was diagnosed.  The examiner opined that the 
service-connected peripheral neuropathy had worsened the 
hypoesthesia in the right extremity.  Motor strength was 
described as poor.  The examiner added that the disorder 
should be considered as a major contributing factor to his 
current unemployable state. 

On October 2003 VA muscles examination the veteran complained 
of right shoulder pain.  He complained of flare-ups two to 
three times a week.  The affected muscle groups were noted to 
be III and V.  Right hand grip was described as "fair."  
The veteran was able to move his right shoulder joint through 
useful range of motion, with limitation of motion.  Pain was 
noted when elevating the right shoulder.  Range of motion of 
the right shoulder testing showed findings to 140/150 degrees 
(active(pain)/passive) (flare-up at 130 degrees), abduction 
to 140/150 (flare-up at 130 degrees), external rotation to 
80/85 (flare-up at 70 degrees), and internal rotation to 
80/85 (flare-up at 70 degrees).  The veteran could not 
tolerate repetitively raising his right upper extremity 
during flare-up.  Muscle strength was reported as being 4/5 
on the left upper extremity, as opposed to 2/5 on the right 
upper extremity.  The diagnosis was residual of gunshot wound 
right shoulder injury, scar well-healed with injury to MGs 
III and V, with RMFB.  The disorder was noted to moderately 
affect the veteran's capacity to obtain and retain 
employment.  

In a VA Form 21-4142(JF), a private physician reported seeing 
the veteran in October 2003 for shoulder and hand pain with 
limitation of motion, and listed a diagnosis of muscular 
dystrophy of the right shoulder and arm.  The physician 
described the veteran's ability to grasp as fair to moderate.  

Another VA Form 21-4142(JF), received in June 2004, shows 
that a private physician noted that the veteran had right 
shoulder pain which radiated to his right hand causing the 
inability to use the extremity in performing self-care 
activities as well as while performing activities of daily 
living.  The veteran was advised to use a sling to minimize 
movement.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rating schedule provides specific guidelines for rating 
sfw/gunshot wound (gsw) muscle injuries.  38 C.F.R. § 4.56 
describes the characteristics of slight, moderate, moderately 
severe, and severe injuries.  Significantly here, a moderate 
injury is characterized by a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shell fragment, without explosive effect, residuals 
of debridement, or prolonged infection.  Objective findings 
include small entrance/exit scars some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  A moderately severe injury is characterized by a 
deep penetrating or through and through wound by a small high 
velocity missile or large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  Objective findings include 
entrance/exit scars indicating track of missile through one 
or more muscle groups.  Indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistence of 
muscles compared to sound side.  Tests of strength and 
endurance demonstrate positive evidence of impairment.

Further, 38 C.F.R. § 4.55(d) specifies that the combined 
evaluation for muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.

Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent rating.  Code 5201.  Unfavorable 
ankylosis of the major shoulder warrants a 50 percent rating.  
Code 5200.  

Injuries to Muscle Group III are evaluated pursuant to the 
criteria found in Diagnostic Code 5303 of the Rating 
Schedule.  Muscle Group III includes the deltoid and 
pectoralis major I (clavicular), and has the function of 
elevation and abduction of the arm to the level of the 
shoulder; acting with 1 and 2 of Group II in forward and 
backward swing of the arm.  A rating of 40 percent is 
warranted where the evidence shows severe injury of the 
dominant side; a 30 percent rating is warranted for 
moderately severe injury; a 20 percent rating is warranted 
for moderate injury.  38 C.F.R. § 4.73, Code 5303.

Muscle Group V injuries (including the biceps) are rated 
under Code 5305, 40 percent for severe (of major extremity), 
30 percent for moderately severe, 10 percent for moderate.  
38 C.F.R. § 4.73, Code 5305.  

A September 2000 private EMG report shows the veteran is 
right-handed.  

Neurologic disabilities are ordinarily rated in proportion to 
the impairment of motor, sensory, or mental function, with 
special consideration of any psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.
Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

The veteran's right upper extremity peripheral neuropathy is 
currently rated under 38 C.F.R. § 4.124a, Code 8516, which 
governs ratings of paralysis of the ulnar nerve.  A 10 
percent rating is warranted where there is mild incomplete 
paralysis of the ulnar nerve.  A 30 percent rating is 
warranted where there is moderate incomplete paralysis of the 
ulnar nerve.  Severe incomplete paralysis of the ulnar nerve 
is rated 40 percent disabling.  A 60 percent rating for the 
major extremity is warranted when the evidence establishes 
complete paralysis characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
or reverse, the inability to adduct the thumb; flexion of the 
wrist weakened.  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The appeal 
concerning peripheral neuropathy is from the initial rating 
assigned with the grant of service connection in September 
2002.  However, the disorder has remained essentially static 
throughout the appeal period, and staged ratings are not 
indicated.

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of a hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The 
loss of use of the hand for the purpose of entitlement to 
special monthly compensation will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand, whether 
the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63.

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Disability of 
common etiology is considered a single disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

When a question arises as to which of two ratings apply under 
a particular Code applies, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts of each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
Analysis

Right Shoulder SFW Residuals

At the outset, it is significant to note that 38 C.F.R. 
§ 4.55(d) provides that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint 
(except in the case of MGs I and II).  Here, the muscles 
groups involved are MGs III and V.  These muscle injuries act 
on the veteran's major shoulder.  The rating for unfavorable 
ankylosis of the major shoulder is 50 percent.  While the MGs 
III and V injuries could potentially be rated moderately 
severe (because tests for muscle weakness demonstrate 
positive evidence of impairment, e.g., MS II/V), which would 
result in ratings of 30 percent for each MG, combining to 50 
percent, 38 C.F.R. § 4.55(d) precludes a rating in excess of 
40 percent for combined muscle group injuries in this case.  

While a rating in excess of 40 percent could be established 
under alternate criteria if it were shown that the right 
shoulder is ankylosed (see Code 5200), ankylosis of the right 
shoulder has not been clinically noted.  

The preponderance of the evidence is against this claim.  


Peripheral Neuropathy

VA examinations on file reflect that the veteran's right 
upper extremity peripheral neuropathy is principally 
manifested by decreased sensation to pain and pinprick in the 
distal phalanges.  Such symptoms reflect moderate incomplete 
paralysis, warranting a 30 percent rating under Code 8516.  
See 38 C.F.R. §§ 4.123, 4.124.  As the impairment is wholly 
sensory, the rating cannot exceed that for moderate 
incomplete paralysis.  See note following Code 8412.  
Accordingly, a rating in excess of 30 percent is not 
warranted.  

SMC

While decreased sensory perception to pain and pinprick on 
the right distal phalanges was observed on October 2000 VA 
peripheral nerves examination, and though a private physician 
indicated that right shoulder pain radiating to the veteran's 
right hand essentially prevented him from performing 
activities of daily living, both October 2003 VA muscles 
examination and an October 2003 statement from a private 
physician reflect that the veteran has fair or fair to 
moderate right hand grip strength/ability to grasp.  Such 
findings clearly do not reflect such impairment of right hand 
function that no effective function remains, other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow with use of a suitable 
prosthetic appliance.  See 38 C.F.R. § 4.63.  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for SMC for loss of use of the right hand.

TDIU

The veteran's service connected disabilities, residuals of 
right shoulder sfw (rated 40 percent) and peripheral 
neuropathy (now rated 30 percent) combine to a rating of 60 
percent.  As they share a common etiology, they are 
considered a single disability, meeting the schedular 
requirements of 38 C.F.R. § 4.16(a).  While earlier medical 
opinions (see June 1999 VA examination report) attributed the 
veteran's unemployability primarily to advanced age, more 
recently VA examiners have opined that the sfw residuals 
"moderately" affect the veteran's capacity to obtain and 
retain employment and that his peripheral neuropathy 
considered a "major contributing factor" to his current 
unemployable state.  See October 2003 VA examination reports.  

Significantly, the veteran's is reported to have had no 
formal education, and his work experience has been that of a 
field hand.  Given the severe nature of the disability of the 
major upper extremity due to service connected disability, 
and the restricted occupational opportunities facing the 
veteran as a result of his lack of education and limited 
experience, it is reasonable to find that the service 
connected disabilities would preclude substantially gainful 
employment regardless of his age.  Accordingly, a TDIU rating 
is warranted.  


ORDER

A rating in excess of 40 percent for residuals of right 
shoulder sfws is denied.  

A 30 percent rating is granted for right upper extremity 
peripheral neuropathy, subject to the regulations governing 
payment of monetary awards.  

SMC based on loss of use of the right hand is denied.

TDIU is granted, subject to the regulations governing payment 
of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


